169DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed on 06/09/2021 has been entered. No Claims have been canceled. No claims have been added. Claims 1-13 are still pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 7, 9 - 13 is/are rejected under rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (20180232573) in view of Schmidt (US 20200169415).
Regarding claim 1, Yamazaki teaches an information processing apparatus comprising: 
a processor configured to specify one or more keys corresponding to user information specified for a user who uses an electronic document (fig. 3: document. fig. 4: keyword: full name…), specify, from the electronic document (fig. 4), a first string 
Yamazaki does not explicitly disclose a processor configured to specify one or more keys corresponding to user information specified for a user who uses an electronic document.
Schmidt teaches a processor configured to specify one or more keys corresponding to user information specified for a user who uses an electronic document (p0014:Once the information is validated, the Signing Server utilizes the private key to embed the user's high trust signature into the document).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamazaki, and to include a processor configured to specify one or more keys corresponding to user information specified for a user who uses an electronic document, in order to better system and method for obtaining signatures that can be trusted and authenticated on softcopy clinical trial regulatory documents suggested by Schmidt (p0003).

Regarding claim 12, the claim has been analyzed and rejected with regard to claim 1 and in accordance with Yamazaki’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0024). 

Regarding claim 13, claim 13 recites similar limitations as claim 1, therefore it is rejected for the same reason as claim 1.

Regarding claim 2, Yamazaki teaches the information processing apparatus according to Claim 1, wherein the processor specifies a key list corresponding to at least one user attribute specified from the user information, from among a key list set including a plurality of keys, and wherein, for each of the keys in the key list, the 

Regarding claim 3, Yamazaki teaches the information processing apparatus according to Claim 2, wherein, when a plurality of key lists corresponding to the at least one user attribute are specified, for each of the keys included in the plurality of key lists, the processor specifies the first string corresponding to the key, and wherein the processor extracts, from the electronic document, the second string corresponding to the first string (fig. 8 and fig. 11-12 and p0070-0071).

Regarding claim 4, Yamazaki teaches the information processing apparatus according to Claim 2, wherein, for each of the keys obtained by excluding a specific key from the keys included in the specified key list, the specific key corresponding to the at least one user attribute (full name in fig. 3), the processor specifies the first string corresponding to the key, and wherein the processor extracts, from the electronic document, the second string corresponding to the first string (fig. 3: Medicine A, B and subtotal).

Regarding claim 7, Yamazaki teaches the information processing apparatus according to Claim 1, wherein the processor generates text data through character recognition on an image generated by scanning a sheet, and wherein the electronic document is text data generated through the character recognition (fig. 3).

Regarding claim 9, Yamazaki teaches the information processing apparatus according to Claim 1, wherein the second string is a string which satisfies a predetermined spatial relationship with respect to a position of the first string on the electronic document (fig. 5)

Regarding claim 10, Yamazaki teaches the information processing apparatus according to Claim 9, wherein the spatial relationship indicates that the second string is positioned in a specific direction with respect to the position of the first string on the electronic document, the specific direction being a direction among directions including upward, downward, right, and left directions (fig. 5 and 4).

Regarding claim 11, Yamazaki teaches the information processing apparatus according to Claim 9, wherein the spatial relationship indicates that the second string is positioned in a specific distance or a specific area with respect to the position of the first string on the electronic document (fig. 4 and 5).


Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Schmidt as applied to claim 2 above, and further in view of Ybanez et al.  (US 20200396340).
Regarding claim 5, Yamazaki in view of Schmidt does not explicitly disclose the information processing apparatus according to Claim 3, wherein the processor displays a plurality of second strings on a display, the plurality of second strings being extracted on a basis of a plurality of keys included in the plurality of key lists, and wherein, when a specific key which satisfies an emphasis condition is included in the plurality of keys, the second 
Ybanez teaches the information processing apparatus according to Claim 3, wherein the processor displays a plurality of second strings on a display, the plurality of second strings being extracted on a basis of a plurality of keys included in the plurality of key lists, and wherein, when a specific key which satisfies an emphasis condition is included in the plurality of keys, the second string corresponding to the specific key is displayed with emphasized representation among the plurality of second strings which are extracted (fig. 8a and fig. 9a and p0051).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamazaki, and to include wherein the processor displays a plurality of second strings on a display, the plurality of second strings being extracted on a basis of a plurality of keys included in the plurality of key lists, and wherein, when a specific key which satisfies an emphasis condition is included in the plurality of keys, the second string corresponding to the specific key is displayed with emphasized representation among the plurality of second strings which are extracted, in order for user to verify character recognition results.
Regarding claim 8, Yamazaki in view of Ybanez teaches the information processing apparatus according to Claim 7, wherein the processor stores the text data in a storage device (Ybanez: p0077: subset of characters are specified to be stored), wherein, when the text data is modified, the processor stores the modified text data in the storage device, wherein the processor specifies, from the modified text data, the first string corresponding to each of the one or more keys, and wherein the processor 
The rational applied to the rejection of claim 4 has been incorporated herein.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Schmidt and Ybanez as applied to claim 2 above, and further in view of Lai et al. (20180144001).
Regarding claim 6, Yamazaki in view of Schmidt and Ybanez does not teach the information processing apparatus according to Claim 5, wherein the processor uses, as the specific key, duplicate keys included in two or more key lists among the plurality of key lists.
Lai teaches the information processing apparatus according to Claim 5, wherein the processor uses, as the specific key, duplicate keys included in two or more key lists among the plurality of key lists (fig. 2c: customer_id key included in the different table/list).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamazaki in view of Ybanez, and to wherein the processor uses, as the specific key, duplicate keys included in two or more key lists among the plurality of key lists, in order to transform a rational database into a non-rational database suggested by Lai (p0002)..

Response to Arguments
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 
	Regarding to claim rejections for 35 USC § 112
The claim rejections are removed because of the claim amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677